Citation Nr: 1811718	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1974 and November 1980 to January 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2015, the Board raised the issue of entitlement to a TDIU and remanded both issues for additional development.  The case is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas; nor has it been productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In pertinent part, pursuant to the October 2015 Board remand, outstanding VA treatment records were associated with the claims file and two VA examinations were obtained which addressed the current severity of the Veteran's PTSD.

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The Veteran underwent a VA examination in August 2012.  The examiner noted chronic sleep impairment, difficulty in establishing effective work and social relationships and difficulty in adapting to stressful circumstance, including in a work or worklike setting.  The Veteran reported that he lived with his wife of 28 years and three grandchildren.  He described his relationship with his wife as fair and suggested that he sometimes is irritable and withdrawn.  He described his relationship with his daughter, younger son and two grandchildren as poor but the relationships with his other son, stepson, and three grandchildren as good.  He denied having any close friends but reported one casual friend that he sees about twice per year.  He reported being close to his mother who he sees weekly.  His typical activities include spending time on the computer, reading, cooking, cleaning, doing yard work, and eating out with his wife once per month.  The Veteran currently worked at Westinghouse where he has been for the last 12 and a half years and denied missing any time in the last year due to mental health issues.  He reported being irritable occasionally with coworkers but was usually able to manage it.  He denied any problems with concentration at work.  The examiner diagnosed PTSD which she assessed as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

In a December 2013 application for Social Security Administration disability benefits, the Veteran reported that his social activities included using the phone and computer, and regularly visiting his mother and grandmother.  He denied problems getting along with family, friends or neighbors.  As to occupational abilities, he reported being able to pay attention for one hour and that he finishes what he starts.  He reported following written and spoken instructions "very well," and getting along with authority figures, handling stress and handling changes in routine "very well."

The Veteran underwent another VA examination in March 2014.  The examiner noted depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that in May 2013 he retired from his job at Westinghouse because of his degenerative joint disease and irritability.  No additional relevant mental health since the last examination was noted.  The examiner observed that the Veteran was alert and oriented and that he provided an accurate history and that insight was adequate.  Response times, affect and attention were normal and he was not distractible.  Spontaneous speech was fluent grammatically and free of paraphasia.  Immediate, recent and remote memories were within normal limits.  The examiner diagnosed PTSD which he assessed as causing occupational and social impairment with reduced reliability and productivity.

An April 2014 VA treatment record shows that the Veteran reported that since he recently retired, he has been experiencing more memories and dreams about situations that happened while in Korea.  He reported that he is having trouble avoiding the memories and it is affecting his sleep.

A March 2015 VA treatment record shows that the Veteran described hypervigilance and exaggerated startle response that was triggered by exposure to crowded areas.  He reported that since his retirement he has become increasing unable to engage in social activities such as going on movie dates with his wife, having dinner parties at his home and being able to go out to dinner as a result of these symptoms.

The Veteran underwent another VA examination in May 2016.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including in a work or worklike setting.  The Veteran reported that since the last examination, he continued to live with his wife but described conflict in the relationship which he attributed to his anger and social withdrawal, as well as other lifestyle differences.  He reported that he typically stays at home because he reports increased arousal when out in public.  He does not fly and does not feel safe in restaurants.  He socializes with his family.  He was now receiving Social Security Administration disability benefits for his orthopedic conditions although he reported doing limited yard work because he enjoyed it.  He watches TV during the day and enjoys his grandchildren.  The examiner noted that he is capable of performing activities of daily living and does these routinely.  There were no inpatient or outpatient admissions since the last examination and the Veteran denied suicidal or homicidal ideation.  The examiner diagnosed PTSD which he assessed as causing occupational and social impairment with reduced reliability and productivity.

The Veteran underwent another VA examination in September 2017.  The examiner noted anxiety, suspiciousness, disturbance of motivation and mood, and difficulty in establishing effective work and social relationships and difficulty in adapting to stressful circumstance, including in a work or worklike setting.  The Veteran reported that he continued to live with his wife and described their relationship as fair due to his irritability and being withdrawn.  He described his relationships with his three children and seven grandchildren as good.  He continued to deny having any close friends but reported seeing two casual friends once per month.  He also reported being close to his aunt who he sees three to four times per week.  His activities include spending time on the computer, cooking, cleaning, watching TV, reading, exercising five times per week and spending time with his grandchildren.  The examiner observed that the Veteran's mood was dysphoric and his affect was mood congruent.  His thought process was logical and coherent, his speech was at a regular rate and rhythm, there was no evidence of psychomotor agitation or retardation, he was neatly dressed and groomed, and he was pleasant and cooperative with the examiner.  There was no evidence of audio or visual hallucinations and he denied suicidal or homicidal ideation.  The examiner diagnosed PTSD which she assessed as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner remarked that the Veteran's PTSD resulted in moderate impairment but did not render him unable to secure or maintain substantially gainful employment.  She added that given his problems with irritability and sleep he would perform best in a job in which he could work with a limited number of people and have a limited number of interruptions.

Upon review of the evidence, the Board finds that Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas; nor has it been productive of total social and occupational impairment.

The evidence shows that although the Veteran has at times reported poor relationships with some of his children or grandchildren, he has described his relationship with other children and grandchildren as good, he frequently visited his mother and aunt, and he denied problems getting along with family, friends or neighbors.  Although he reported some conflict with his wife due in part to his irritability, he generally described their relationship as fair.  While he denied having any close friends, he reported seeing casual friends on occasion.  Although he reported an increase in hypervigilance following his retirement, which he stated made it increasingly difficult to engage in activities such as going to the movies and restaurants or having dinner parties at his home, the evidence shows that during this period he was still able to socialize with two casual friends as often as once per month, visit his aunt three to four times per week, spend time with his grandchildren and exercise five times per week.  In sum, although the Veteran exhibits some social impairment, he is not deficient in most or all areas.

Moreover, prior to his retirement in May 2013, the Veteran had been able to maintain a full-time job at Westinghouse for more than 12 years and although he described occasional irritability, he reported being able to manage it and denied having missed any time as a result of any mental health issues.  Although at the March 2014 VA examination he reported that he had retired at least in part as a result of his irritability, he has generally denied problems with concentration at work and has reported being able to successfully follow instructions, handle stress and changes in routine, and get along with authority figures.  Indeed, the evidence shows that his retirement was largely precipitated by his physical impairments and the September 2017 examiner indicated that although his problems with irritability would make him best suited for work with a small group of people with limited interruptions, his PTSD did not prevent him from securing or maintaining gainful employment.  In sum, although the Veteran exhibits some occupational impairment, he is not deficient in most or all areas.

As discussed above, the evidence does not show deficiencies in family relations or work sufficient to equate in severity, frequency or duration with a 70 percent rating. Additionally, while the Veteran had some problems with his mood, due to irritability, the examinations and the record do not demonstrate deficiencies in judgment or thinking. Thus, again, the Veteran has not demonstrated symptomatology equivalent to the level of severity required for a 70 percent rating.

The Board therefore finds that Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas; nor has it been productive of total social and occupational impairment.  Indeed, the VA examiners have assessed the Veteran's overall impairment as involving either occupational and social impairment with reduced reliability and productivity or -  including most recently - as involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  With regard to the listed symptoms, while there was some evidence of difficulty in adapting to stressful circumstances, the Veteran has not exhibited suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  Nor has the Veteran exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place or memory loss for names of close relatives, own occupation, or own name.

As such, the preponderance of evidence is against the claim and the appeal for an initial rating in excess of 50 percent for PTSD must be denied.  38 U.S.C. § 5107.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

As noted above, in October 2015, the Board raised and remanded the issue of entitlement to a TDIU which it determined was part and parcel of the appeal for a higher initial rating for PTSD based on the Veteran's statement at the March 2014 VA examination that he had retired at least in part as a result of his irritability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore directed the AOJ to develop a claim for a TDIU and, if denied, to issue a supplemental statement of the case.

Although the AOJ adjudicated this issue in a November 2017 rating decision, in a notification letter sent that same month, the AOJ confusingly notified the Veteran that the denial of a TDIU was a "partial grant of your appeal" and that if he disagreed with the decision, he must file a notice of disagreement.  The letter also informed the Veteran that he would receive a supplemental statement of the case informing him of the status of his appeal.  A November 2017 supplemental statement of the case, however, addresses only entitlement to a higher initial rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any additional development relevant to the issue of entitlement to a TDIU.

2.  Then, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


